UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-4817



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHENICE LORRINO KIRKSEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-98-1197)


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce W. Bannister, HILL, WYATT & BANNISTER, L.L.P., Greenville,
South Carolina, for Appellant. J. Rene Josey, United States At-
torney, Harold Watson Gowdy, III, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shenice L. Kirksey appeals her 135-month sentence following

her guilty plea to possession with intent to distribute cocaine and

cocaine base in violation of 21 U.S.C. § 841(a)(1) (1994). Kirksey

contends that the sentencing court erred in finding she possessed

a firearm during the commission of a drug trafficking offense and

in enhancing her sentence under U.S. Sentencing Guidelines Manual

§ 2D1.1(b)(1) (1998).   We find no error and affirm.

     We conclude the court did not err in finding Kirksey possessed

a firearm during commission of a drug trafficking offense.       See

USSG § 2D1.1, comment. (n.3); see also United States v. Harris, 128

F.3d 850, 852-53 (4th Cir. 1997) (holding that to avoid enhance-

ment, defendant must show connection between drug offense and

dangerous weapon possession was “clearly improbable”).

     Accordingly, we affirm Kirksey’s conviction and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2